DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	 This application claims benefits of priority from Provisional Application 62/951897 filed December 20, 2019.
 	The effective date of the claims described in this application is December 20, 2019.

Information Disclosure Statement
 The information disclosure statement (IDS) submitted on 2/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 
 	Claims 18-20 pertain to ‘a storage medium having stored thereon computer-executable instructions’.  Upon inspection of the Applicant Specifications (Page 48, Paragraph 160)  the Examiner interprets the storage medium being possibly embodied by, but is not limited to, RAM, ROM, etc.  Thus applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the networking art, the claim as a whole covers both transitory and non-transitory media including those entirely of transmission mediums such carrier waves.  The Examiner notes that transmission mediums embodying computer-executable instructions are non-statutory subject matter because they do not fall into any of the categories of statutory subject matter. 
 	The Examiner notes that where carrier waves are concerned, the transmission medium is an embodiment of a data signal.   Absent some physical context, a signal per se is an abstract idea in much the same way that a mathematical algorithm without context is an abstract idea.   

 	The claims may be amended by changing ‘storage medium’ to -- ‘non transitory computer readable medium’ -- thus excluding that portion of the scope covering transitory signals.  The scope of the disclosure given the state-of-the-art covers both transitory and non-transitory media, and this amendment would limit the claims to an eligible (i.e. non-transitory) embodiment. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,5-10,13-18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nay (US Patent 9092296) further in view of Ansari (USPGPUB 2010/0205152) further in view of Minsky (USPGPUB 2021/0391998)
In regard to Claim 1
Nay Column 18 Lines 60-65 disclosed wherein proxy reporting application 306 may be configured to periodically check for whether there are one or more orphaned telemetry sensor controllers in communication with the central management reporting system 104. For example, the proxy reporting application 306 may be configured to identify orphaned telemetry sensor controllers at predetermined time intervals, such as every thirty seconds, every five minutes, or at any other time interval. The proxy reporting application 306 may be configured to check for orphaned telemetry sensor controllers at predetermined time intervals because one or more telemetry monitoring applications may have unexpectedly terminated.
Nay disclosed (re. Claim 1) a method of software gateways (Nay-Figure 2,Column 8 Lines 30-40,Column 9 Lines 45-50, telemetry sensor controllers 136-144 reporting telemetry information provided by a telemetry sensor controller may be provided by the equipment itself (e.g., the equipment may be configured to provide the telemetry information), by a sensor or other module connected to the monitored equipment (e.g., a temperature sensor, a barometer, etc.))  of a building, the method comprising: generating a database (Nay-Column 12 Lines5-10, memory 302 may further store one or more databases, such as a telemetry monitoring application database 320, an equipment identifier database 318, a telemetry sensor controller mapping database 322, and a requestable operations mapping database 324 )  including a description of a first software gateway, (Nay-Column 15 Lines 40-45, the central management reporting system 104 may distinguish between the various types of telemetry sensor controllers connected to it ) wherein the database further includes first point assignments for the first software gateway and second point assignments for a second software gateway,(Nay-Column 15 Lines 50-60, As telemetry sensor controllers are connected and disconnected from the central management reporting system 104, the device assignment application 328 may add (when a telemetry sensor controller is connected) and/or remove (when a telemetry sensor controller is disconnected) telemetry sensor controller mappings from the telemetry sensor controller mapping database 322)  wherein a first computing system implements the first software gateway and a second computing system implements the second software gateway; (Nay-Figure 2,Column 8 Lines 30-40,Column 9 Lines 45-50, telemetry sensor controllers 136-144 ) managing, by the first software gateway, first points of the first point assignments based on the database and managing, by the second software gateway, second points of the second point assignments based on the database; (Nay-Column 15 Lines 50-60, As telemetry sensor controllers are connected and disconnected from the central management reporting system 104, the device assignment application 328 may add (when a telemetry sensor controller is connected) and/or remove (when a telemetry sensor controller is disconnected) telemetry sensor controller mappings from the telemetry sensor controller mapping database 322)  and determining, by the second software gateway, a status of the first software gateway based on the description of the first software gateway of the database.( (Nay-Column 24 Lines 20-25, the proxy reporting application 306 may be configured to check on the status of a telemetry sensor controller after updated firmware has been transferred to the telemetry sensor controller, the proxy reporting application 306 may be further configured to check on the status of one or more telemetry sensor controllers when the one or more telemetry sensor controllers are connected with (e.g., directly or indirectly), with the central management reporting system 104 )
While Nay substantially disclosed the claimed invention Nay does not disclose (re. Claim 1) generating a ledger file including a description of a first software gateway.

While Nay substantially disclosed the claimed invention Nay does not disclose (re. Claim 1) communicating the ledger file to the first software gateway and the second software gateway;
While Nay substantially disclosed the claimed invention Nay does not disclose (re. Claim 1) determining, by the second software gateway, a status of the first software gateway based on the description of the first software gateway of the ledger file.

Ansari Paragraph 113 disclosed wherein device 10 provides the ability to construct communication paths between peers with formal communications exchanges available between one gateway device 10, at a first premises and a second gateway device 10.sub.n located at the remote premises. 
Ansari Paragraph 37 disclosed backing up files originating from endpoint devices, the disclosed systems and methods back up files from the gateway device 10 itself, including non-user files. Such files may include, but are not limited to, configuration files, service files, billing files, as well as files that the gateway device 10 is backing up that came from other gateways. In other words, all of the files of the gateway device 10 can be backed up, to a central storage location or in a distributed manner to other gateway devices 10. This redundancy in backing up files allows for easy replacement or restoration of a gateway device 10 at a premises, which can be catastrophically damaged
Ansari disclosed (re. Claim 1) communicating the configuration files to the first software gateway and the second software gateway;(Ansari-Paragraph 137, Ansari Paragraph 37, backing up configuration files, service files, billing files, as well as files that the gateway device 10 is backing up that came from other gateways… all of the files of the gateway device 10 can be backed up, to a central storage location or in a distributed manner to other gateway devices 10.)
Ansari disclosed (re. Claim 1) determining, by the second software gateway, a status (Ansari-Paragraph 116, device processing duties performed by the gateway device 10 include, but are not limited to: 1) detecting new devices and provide IP addresses dynamically or statically; 4) obtaining configuration files from the service management center and configuring all in-home devices;  10) backing-up files to the network directly from gateway device; 11) handling home automation schedules and changes in status; ) of the first software gateway based on the description of the first software gateway of the configuration file.(Ansari-Paragraph 134, determination may also be performed by the Appliance2 querying the gateway devices in its neighboring zones using the gateway-to-gateway peer-to-peer communication mechanism described above… Appliance2 receives reports of disk availability from other gateway devices in its neighbor zones )
Nay and Ansari are analogous art because they present concepts and practices regarding configuration and recovery of gateway devices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Ansari into Nay.  The motivation for the said combination would have been to enable a multi-services application gateway device and system that manages offsite file backup for one or more endpoint devices associated with the gateway device. (Ansari-Column 6 Lines 5 )
While Nay-Ansari substantially disclosed the claimed invention Nay-Ansari does not disclose (re. Claim 1) generating a ledger file including a description of a first software gateway.
Minsky Paragraph 9 disclosed wherein the inspector can cause the malfunctioned automated controller to be reconstructed and its operation resumed with the last state before its malfunction, and can report the malfunctioned automated controller and at least one operation it carried out before its reconstruction.
Minsky disclosed (re. Claim 1) generating a ledger file including a description of a first software gateway.(Minsky-Paragraph 6, storing, in a ledger, representations of events or operations handled by the automated controllers and inspecting a given representation of a given event or operation handled by a given automated controller to determine whether the given event or operation stored in the ledger is in accordance with the protocol)

Nay,Ansari and Minsky are analogous art because they present concepts and practices regarding configuration and recovery of gateway devices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Minsky into Nay-Ansari.  The motivation for the said combination would have been to enable an immediate recognition of a Byzantine failure of a controller operating under any law. This technique should enable the recovery of a failed controller, and the resumption of its operations with minimal loss.(Minsky-Paragraph 79)

The Examiner notes wherein Nay does not disclose implementing the Nay database as a ledger file. 
The Supreme Court in KSR International Co. v. Teleflex Inc.,   identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham.  An exemplary rationale that may support a conclusion of obviousness is that of ' applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.'
At the time of the effective filing date of the claimed invention it would have been well-known that ledger files implemented using blockchain technology are tamper-proof data structures used to retain data items for efficient search and retrieval and furthermore wherein ledger files have similar functionality and implementation and may be interchangeable with databases. In context of Nay-Ansari-Minsky it would have been obvious to implement the Nay database as a ledger file using ledger blockchain technology as disclosed by Minsky. The motivation for the said combination would have been enable tamper-proof tracking and maintaining statefulness of controllers while enabling laws to be sensitive to the history of interactions between members of a community, which is, in turn, critical for establishing coordination protocols between them.(Minsky-Paragraph 61)

In regard to Claim 10
Claim 10 (re. building system for managing software gateways) recite substantially similar limitations as Claim 1.  Claim 10 is rejected on the same basis as Claim 1.
Nay-Ansari-Minsky disclosed (re. Claim 10) a ledger server, (Nay-telemetry monitoring application package server) a first software gateway, and a second software gateway (Nay-Figure 2,Column 8 Lines 30-40,Column 9 Lines 45-50, telemetry sensor controllers 136-144)
In regard to Claim 18
Claim 18 (re. storage media storing instructions) recite substantially similar limitations as Claim 1.  Claim 18 is rejected on the same basis as Claim 1.

In regard to Claim 2
Nay-Ansari-Minsky disclosed (re. Claim 2) wherein the ledger file is generated (Minsky-Paragraph 6, storing, in a ledger, representations of events or operations handled by the automated controllers and inspecting a given representation of a given event or operation handled by a given automated controller to determine whether the given event or operation stored in the ledger is in accordance with the protocol) by a ledger server in communication with the first software gateway and the second software gateway. (Nay-telemetry monitoring application package server)

In regard to Claim 5,13,20
Nay-Ansari-Minsky disclosed (re. Claim 5,13,20) determining, by the first software gateway, a description of hardware resources of the first computing system on which the first software gateway is implemented; (Nay-Column 4 Lines 50-55, determining, with the processor, a firmware version of a first firmware installed on the first telemetry sensor controller) determining, by the first software gateway, one or more operational tasks of the first software gateway; (Nay-Column 16 Lines 1-5, telemetry sensor controller equipment identifier may also be associated with one or more telemetry monitoring applications. Similarly, a telemetry monitoring application may be associated with one or more telemetry sensor controller equipment identifiers. The central management reporting system 104 may include the equipment identifier database 314 because different telemetry monitoring applications may have different functionalities.)  identifying, by the first software gateway, one or more software components based on the description of hardware resources of the first computing system and the one or more operational tasks; retrieving, by the first software gateway, the one or more software components from an external software storage system; (Nay-Column 18 Lines 45-50, Using the retrieved equipment identifier, the proxy reporting application 306 may then identify a corresponding telemetry monitoring application based on the equipment identifier mappings stored in the equipment identifier database 318. More particularly, the proxy reporting application 306 may identify the correct telemetry monitoring application to instantiate based on the retrieved equipment identifier. The proxy reporting application may then instantiate the telemetry monitoring application) and executing, by the first software gateway, the one or more software components.

In regard to Claim 6,14
Nay-Ansari-Minsky disclosed (re. Claim 6,14) generating, by a ledger server, the ledger file by: dividing a set of points of equipment of the building into the first point assignments and the second point assignments (Nay-Column 18 Lines 45-50, Using the retrieved equipment identifier, the proxy reporting application 306 may then identify a corresponding telemetry monitoring application based on the equipment identifier mappings stored in the equipment identifier database 318. More particularly, the proxy reporting application 306 may identify the correct telemetry monitoring application to instantiate based on the retrieved equipment identifier. The proxy reporting application may then instantiate the telemetry monitoring application) based on first information describing the first computing system, the first computing system running the first software gateway and second information describing the second computing system, the second computing system running the second software gateway. (Nay-Figure 2,Column 8 Lines 30-40,Column 9 Lines 45-50, telemetry sensor controllers 136-144 reporting telemetry information provided by a telemetry sensor controller may be provided by the equipment itself (e.g., the equipment may be configured to provide the telemetry information), by a sensor or other module connected to the monitored equipment (e.g., a temperature sensor, a barometer, etc.))  

In regard to Claim 7,15
Nay-Ansari-Minsky disclosed (re. Claim 7,15) communicating, by the first software gateway, the first information describing the first computing system, the first computing running the first software gateway to the ledger server; (Nay-Column 18 Lines 45-50, Using the retrieved equipment identifier, the proxy reporting application 306 may then identify a corresponding telemetry monitoring application based on the equipment identifier mappings stored in the equipment identifier database 318. More particularly, the proxy reporting application 306 may identify the correct telemetry monitoring application to instantiate based on the retrieved equipment identifier. The proxy reporting application may then instantiate the telemetry monitoring application, Column 21 Lines 20-25, central management reporting system 104 may request telemetry monitoring application version numbers, firmware version numbers) and communicating, by the second software gateway, the second information describing the second computing system, the second computing system running the second software gateway to the ledger server. (Nay-Figure 2,Column 8 Lines 30-40,Column 9 Lines 45-50, telemetry sensor controllers 136-144 reporting telemetry information provided by a telemetry sensor controller may be provided by the equipment itself (e.g., the equipment may be configured to provide the telemetry information), by a sensor or other module connected to the monitored equipment (e.g., a temperature sensor, a barometer, etc.))  

In regard to Claim 8,16
Nay-Ansari-Minsky disclosed (re. Claim 8,16) receiving, by a ledger server, an indication of an addition or a removal of a piece of equipment from a building network of the building;(Nay-Column 15 Lines 50-60, As telemetry sensor controllers are connected and disconnected from the central management reporting system 104, the device assignment application 328 may add (when a telemetry sensor controller is connected) and/or remove (when a telemetry sensor controller is disconnected) telemetry sensor controller mappings from the telemetry sensor controller mapping database 322)  generating, by the ledger server, an updated ledger file including updated point assignments for the first software gateway of the building network, (Minsky-Paragraph 6, storing, in a ledger, representations of events or operations handled by the automated controllers and inspecting a given representation of a given event or operation handled by a given automated controller to determine whether the given event or operation stored in the ledger is in accordance with the protocol)  the ledger file being an updated version of the ledger file, wherein generating the ledger file includes causing a previous point assignment of the ledger file to be updated based on the indication of the addition or the removal of the piece of equipment; (Minsky-Paragraph 6, storing, in a ledger, representations of events or operations handled by the automated controllers and inspecting a given representation of a given event or operation handled by a given automated controller to determine whether the given event or operation stored in the ledger is in accordance with the protocol) and communicating, by the ledger server, the updated ledger file to the first software gateway and the second software gateway.

In regard to Claim 9,17
Nay-Ansari-Minsky disclosed (re. Claim 9,17) performing, by the first software gateway responsive to receiving the updated ledger file, (Minsky-Paragraph 6, storing, in a ledger, representations of events or operations handled by the automated controllers and inspecting a given representation of a given event or operation handled by a given automated controller to determine whether the given event or operation stored in the ledger is in accordance with the protocol) at least one of: beginning management of one or more first points of the building network based on the updated point assignments of the updated ledger file; or stopping management of one or more second points of the building network based on the updated point assignments of the updated ledger file.(Nay-Column 22 Lines 40-50, terminating the currently executing telemetry monitoring application and then replacing the now-terminated telemetry monitoring application with the updated telemetry monitoring application. Replacing the now-terminated telemetry monitoring application may include deleting or otherwise overwriting the now-terminated telemetry monitoring application with the updated telemetry monitoring application. The proxy reporting application 306 may then instantiate the updated telemetry monitoring application ) 
 
 
Claim(s) 3,11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nay (US Patent 9092296) further in view of Ansari (USPGPUB 2010/0205152) further in view of Minsky (USPGPUB 2021/0391998) further in view of Secer (US Patent 7209968)
In regard to Claim 3,11
Nay-Ansari-Minsky disclosed (re. Claim 3,11) determining, by a ledger server, that the first software gateway has encountered a failure;(Nay-Column14 Lines 55-65 , proxy reporting application 306 is made aware of connections and disconnections between the central management reporting system 104 and connected or disconnected telemetry sensor controllers,Column 28 Lines 65, proxy reporting application 306 may conduct status checks on the telemetry sensor controller (Block 736)… the proxy reporting application 306 may instruct the corresponding telemetry monitoring application to "ping" the telemetry sensor controller, Column 29 Lines 10-15, a status check indicating a failure may cause the proxy reporting application 306 to initiate a recovery procedure to re-establish communications with the firmware updated telemetry sensor controller (Block 740).) generating, by the ledger server, an updated ledger file including point assignments for the second software gateway, (Minsky-Paragraph 6, storing, in a ledger, representations of events or operations handled by the automated controllers and inspecting a given representation of a given event or operation handled by a given automated controller to determine whether the given event or operation stored in the ledger is in accordance with the protocol)  the updated ledger file being an updated version of the ledger file, (Nay-Column 7 Lines 45-50, telemetry monitoring application may distribute firmware or otherwise configure an associated telemetry sensor controller based on updates provided by a telemetry monitoring application package server)  

While Nay-Ansari substantially disclosed the claimed invention Nay-Ansari does not disclose (re. Claim 3,11) causing a previous point assignment of the first software gateway to be assigned to the second software gateway; communicating, by the ledger server, the updated ledger file to the second software gateway; and managing, by the second software gateway, the point assignments of the updated ledger file.
Secer Column 4 Lines 25-35 disclosed wherein a plurality of distributed gateways may be communicatively coupled and maintain an activity log that includes identification of management activities that each of the gateways has responsibility for performing. Such management activities for which a detected failed gateway had responsibility may be assigned from the failed gateway to one or more of the other gateways.  One or more available gateways may be determined from the plurality of distributed gateways, which are available for assuming at least a portion of the management activities of a detected failed gateway. Such "available gateways" may be determined as gateways that are local to the failed gateway.
Secer disclosed (re. Claim 3,11) causing a previous point assignment of the first software gateway to be assigned to the second software gateway; (Secer-Column 10 Lines 40-50, Gateway recovery refers to recovery of management of network elements for which a failed gateway is responsible.  Such recovery of management is achieved by reassigning management of such network elements for which the failed gateway was responsible to an available, operational gateway) communicating, by the ledger server, the updated gateway management description information to the second software gateway; (Secer-Column 15, 10-15, Gateway management description information 620 may also include a device management activity list identifying the management activities (A1, Ansari, . . . , An) for which each of the available distributed gateways is responsible for performing.Column 15 Lines 60-65, a substitute gateway that is assigned management responsibility for a device for which a failed gateway was responsible for managing in order to recover management of such device will receive such recovery information (e.g., from central MS 202) in order to determine the particular device(s) to be managed and the particular management activities to be performed) and managing, by the second software gateway, the point assignments of the updated ledger file.(Secer- Column 10 Lines 50, by having an available gateway efficiently take over management of the elements for which the failed gateway was responsible, management of such elements may be recovered in a timely manner)
Nay,Ansari and Secer are analogous art because they present concepts and practices regarding configuration and recovery of gateway devices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Secer into Nay-Ansari.  The motivation for the said combination would have been to enable an efficient method for recognizing failure of such distributed gateways and efficiently recovering management of network elements managed by a failed gateway. (Secer- Column 8 Lines 5  )

Nay-Ansari-Minsky-Secer disclosed (re. Claim 3,11) causing a previous point assignment of the first software gateway to be assigned to the second software gateway; (Secer-Column 10 Lines 40-50, Gateway recovery refers to recovery of management of network elements for which a failed gateway is responsible.  Such recovery of management is achieved by reassigning management of such network elements for which the failed gateway was responsible to an available, operational gateway) communicating, by the ledger server, the updated ledger file to the second software gateway; (Minsky-Paragraph 6, storing, in a ledger, representations of events or operations handled by the automated controllers and inspecting a given representation of a given event or operation handled by a given automated controller to determine whether the given event or operation stored in the ledger is in accordance with the protocol, Secer-Column 15, 10-15, Gateway management description information 620 may also include a device management activity list identifying the management activities (A1, Ansari, . . . , An) for which each of the available distributed gateways is responsible for performing,Column 15 Lines 60-65, a substitute gateway that is assigned management responsibility for a device for which a failed gateway was responsible for managing in order to recover management of such device will receive such recovery information (e.g., from central MS 202) in order to determine the particular device(s) to be managed and the particular management activities to be performed) and managing, by the second software gateway, the point assignments of the updated ledger file.(Secer- Column 10 Lines 50, by having an available gateway efficiently take over management of the elements for which the failed gateway was responsible, management of such elements may be recovered in a timely manner)

Claim(s) 4,12,19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nay (US Patent 9092296) further in view of Ansari (USPGPUB 2010/0205152) further in view of Minsky (USPGPUB 2021/0391998) further in view of Weldemariam (USPGPUB 20200143300)

In regard to Claim 4,12,19
Nay-Ansari-Minsky disclosed (re. Claim 4,12,19) receiving, by the first software gateway, a plurality of data values of a data point of a piece of building equipment; (Nay-Figure 2,Column 8 Lines 30-40,Column 9 Lines 45-50, telemetry sensor controllers 136-144 reporting telemetry information provided by a telemetry sensor controller may be provided by the equipment itself (e.g., the equipment may be configured to provide the telemetry information), by a sensor or other module connected to the monitored equipment (e.g., a temperature sensor, a barometer, etc.))  
While Nay-Ansari-Minsky substantially disclosed the claimed invention Nay-Ansari-Minsky does not disclose (re. Claim 4,12,19) validating, by the first software gateway, the plurality of data values based on one or more descriptors of the data point; generating, by the first software gateway, a reliability value for each of the plurality of data values based on a validation of each of the plurality of data values; and communicating, by the first software gateway, the plurality of data values with the reliability value for each of the plurality of data values to a building management system.
Weldemariam Paragraph 46 disclosed wherein building sensor and problem tracking transactions associated with a stakeholder are compiled into a chain of sensor data transaction blocks. The chain can be considered a chronicle of a building and/or sensor's path through time. When a transaction is conducted (e.g., a sensor issue is made apparent or responded to), the corresponding sensor issue parameters are sent to one or more validation components to guarantee, at least with a high confidence level, that the source is a trusted sensor and the data format is correct.
Weldemariam disclosed (re. Claim 4,12,19) validating, by the first software gateway, the plurality of data values based on one or more descriptors of the data point; (Weldemariam-Paragraph 46, the corresponding sensor issue parameters are sent to one or more validation components to guarantee, at least with a high confidence level, that the source is a trusted sensor and the data format is correct)
generating, by the first software gateway, a reliability value for each of the plurality of data values based on a validation of each of the plurality of data values; (Weldemariam-Paragraph 132, block metadata 780 may store multiple fields of metadata (e.g., as a byte array, etc.). Metadata fields may include signature on block creation, a reference to a last configuration block, a transaction filter identifying valid and invalid transactions within the block, last offset persisted of an ordering service that ordered the block, and the like. The signature, the last configuration block, and the orderer metadata may be added by the ordering service 710. Meanwhile, a committer of the block (such as blockchain node 722) may add validity/invalidity information based on an endorsement policy)  and communicating, by the first software gateway, the plurality of data values with the reliability value for each of the plurality of data values to a building management system.(Weldemariam-Paragraph 46, a possible risk assessment, which is a multidimensional vector with several dimensions of risk, R (e.g., importance of sensor, degree of concern with a sensor reading )
Nay,Ansari and Weldemariam are analogous art because they present concepts and practices regarding configuration and recovery of gateway devices.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Weldemariam into Nay-Ansari.  The motivation for the said combination would have been to enable sensor risk assessment, which is a multidimensional vector with several dimensions of risk, R (e.g., importance of sensor, degree of concern with a sensor reading ) and generate an alert in response to the risk assessment above a threshold. (Weldemariam-Paragraph 5)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/GREG C BENGZON/           Primary Examiner, Art Unit 2444